Citation Nr: 0636397	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  05-08 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for right shoulder impingement.

2.  Entitlement to an initial disability rating in excess of 
10 percent for right anterior cruciate ligament deficient 
knee.

3.  Entitlement to an initial disability rating in excess of 
10 percent for status-post anterior cruciate ligament 
reconstruction, left knee.

4.  Entitlement to an initial compensable disability rating 
for left ear hearing loss.

5.  Entitlement to an initial disability rating in excess of 
10 percent for tinnitus.

6.  Entitlement to service connection for right ear hearing 
loss.

7.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1996 to January 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing at the RO in 
March 2006.  By way of a March 2006 written statement, the 
veteran withdrew his claim of entitlement to service 
connection for depression; therefore, this issue is no longer 
considered to be in appellate status.

The issues of increased ratings for bilateral knee 
disabilities, right shoulder disability, and left ear hearing 
loss are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDING OF FACT

1.  There is no competent medical evidence showing that the 
veteran currently has right ear hearing loss which is due to 
service.

2.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  

3.  In March 2006, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that he was withdrawing his appeal of the denial of 
service connection for depression.


CONCLUSION OF LAW

1.  Right ear hearing loss was not incurred or aggravated 
during the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2005); Smith v. Nicholson, No. 05-7168, --- F.3d. 
--- , 2006 WL 1667936 (C.A. Fed June 19, 2006).

3.  The criteria for withdrawal of a Substantive Appeal 
pertaining to the issue of service connection for depression 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION
Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2006).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished initial VCAA notice to the veteran in 
March, May, June and August 2002 and issued the rating 
decision which was the initial denial of the veteran's claim 
in August 2002.  Thus, VCAA notice was timely.  

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to notify the veteran in this case.  
In the March, May, June and August 2002 letters, VA informed 
the veteran of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In the letters, VA informed the 
veteran that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from identified private health care 
providers.  The Board also notes that the letters implicitly 
notified the veteran that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  
Additionally, an October 2004 letter from the RO as well as 
the January 2005 statement of the case explicitly directed 
the veteran to submit any relevant evidence in his 
possession.  As such, the Board believes that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

With respect to the claim of service connection for right ear 
hearing loss, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his service connection claim, but he was not provided with 
notice of the type of evidence necessary to establish an 
effective date or a disability rating.  Despite the 
inadequate notice provided to the veteran on this element, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of this decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, the 
Board notes that the veteran and his representative have 
alleged no prejudice as a result of this error.  Moreover, as 
the decision finds that the preponderance of the evidence is 
against the veteran's claim of service connection for right 
ear hearing loss, any question as to the appropriate 
effective date or disability rating to be assigned is 
rendered moot.  

Following the VCAA notice letters, the RO granted service 
connection for tinnitus.  At that time, the RO assigned 
disability ratings and effective dates.  As set forth in 
Dingess, "[i]n cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated-it has been proven."  The 
Court further held in Dingess that when a claim has been 
proven, the purpose of section 5103(a) has been satisfied and 
notice under its provision is no longer applicable.  Because 
the veteran's claims pertaining to the back and his tibias 
have been granted, i.e., proven, and she was assigned an 
initial disability rating and an initial effective date, 
section 5103(a) notice is no longer applicable.  As a result, 
even if there was a notice error with respect to the duty to 
notify that occurred prior to the award of service connection 
and the assignment of a disability rating and an effective 
date, because the claim has already been proven and the 
purpose of section 5103(a) has been satisfied, that error was 
nonprejudicial.  

The Board also finds that all necessary assistance has been 
provided to the veteran.  The RO has made numerous attempts 
to assist the veteran in obtaining the evidence necessary to 
substantiate his claims, including obtaining medical records 
identified by the veteran.  The record includes service 
medical records and VA examination reports.  The Board notes 
that the veteran has been afforded a VA audiological 
examination in connection with his claims; thus, the Board 
finds that the record as it stands includes sufficient 
competent evidence to decide this claims.  See 38 C.F.R. 
§ 3.159(c)(4).  

The Board again emphasizes that no additional pertinent 
evidence has been identified by the veteran as relevant to 
this issue.  Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with the 
claim.  In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Service connection for right ear hearing loss

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
 
The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require inservice 
complaints of or treatment for hearing loss in order to 
establish service connection.  See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992). Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):
 
[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.
 
Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The relevant medical evidence of record includes a VA 
audiological examination report from August 2004.  The 
examination report shows that the veteran's right ear hearing 
was within normal limits for the rating frequencies in the 
right ear with a moderate hearing loss at 6000-8000 Hertz.  
As the veteran's right ear hearing has been objectively shown 
to be within normal limits, the veteran does not have a 
current hearing loss disability as defined by VA regulations.  
Service connection cannot be established without a current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the absence of medical evidence showing a current 
right ear hearing loss disability, the Board must find that 
the preponderance of the evidence is against the claim.  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Claim for an initial rating in excess of 10 percent for 
tinnitus

The veteran requested an increased evaluation for tinnitus.  
He, in essence, requests a 10 percent evaluation for each 
ear.  The RO granted service connection for tinnitus and 
assigned the maximum rating of 10 percent.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, No. 05-7168, --- F.3d. --- , 2006 WL 
1667936 (C.A. Fed June 19, 2006), the Federal Circuit 
concluded that the CAVC erred in not deferring to the VA's 
interpretation of its own regulations, 38 C.F.R. § 4.25(b) 
and Diagnostic Code 6260, which limits a veteran to a single 
disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  Subsequently, the stay 
of adjudication of tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 

Service connection for Depression

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The appellant 
has withdrawn his appeal of service connection for depression 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

Service connection for right ear hearing loss is denied.

An initial rating in excess of 10 percent for tinnitus is 
denied.

The claim of service connection for depression is dismissed.


REMAND

As to the veteran's claims for increased ratings for his 
service-connected right shoulder, bilateral knees, and left 
ear hearing loss disabilities, the record demonstrates that 
the veteran testified at his March 2006 Board hearing at the 
RO that his disabilities had increased in severity since his 
most recent VA examinations.  While the Board is not required 
to direct new examinations simply because of the passage of 
time, VA's General Counsel has indicated that a new 
examination is appropriate when the record demonstrates or 
the claimant asserts that the disability in question has 
undergone an increase in severity since the time of the last 
examination.  VAOPGCPREC 11-95 (April 7, 1995).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his bilateral knee and 
right shoulder disorders.  Such tests as 
the examining physician deems necessary 
should be performed.  All findings should 
be reported in detail.  The examiner 
should specifically address the following:

a) Report the veteran's range of motion of 
the knees and right shoulder in degrees.  

b) State whether there is objective 
evidence of lateral instability or 
subluxation of the right and left knee and 
if so, the degree of such instability 
and/or subluxation should be discussed.

c) State whether the right and/or left 
knee or right shoulder exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the service 
connected bilateral knee disability and/or 
right shoulder disability and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to any 
weakened movement, excess fatigability, or 
incoordination.

d) Give an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or when the right 
and/or left knee or right shoulder is used 
repeatedly over a period of time.  This 
determination should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.

2.  Schedule the veteran for a VA audio 
examination to determine the current 
severity of his service-connected left 
ear hearing loss.  The examination must 
include a controlled speech 
discrimination test (Maryland CNC).  Pure 
tone thresholds at 1000, 2000, 3000, and 
4000 hertz must also be reported.

3.  Review the expanded record and 
readjudicate the claims.  The case should 
then be returned to the Board, if in 
order, for further review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


